DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 61/952524, filed on 03/13/2014.
Status of Claims
	Claims 21-24 and 26-39 are pending.
	Claims 1-20 and 25 have been cancelled.

Election/Restrictions
Applicant elected Species M (Figures 23-25) in the reply filed on 09/13/2021.

Specification
The objection to the abstract has been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32-35 are rendered indefinite because of antecedent basis issues.  Specifically, the claims refer to “the insert” but independent claim 21 defines two inserts.  The applicant is advised to amend claims 32-35 to recite wherein “the inserts”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 26-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hartdegen (US 2010/0036430 A1) in view of Cerynik (US 2010/0249850 A1) Mathieu (US 2005/0043736 A1).  
	Hartdegen discloses the invention substantially as claimed being a compression apparatus (Figs. 1-3) for providing compression within a body, said apparatus comprising: 5 a compression plate (1) comprising first and second opposing regions (opposing 10s) connected together by at least one elastic bridge member (50A), wherein said at least one elastic bridge member has a non-linear configuration when it 
Regarding claim 29, Hartdegen teaches the compression plate comprises two elastic bridge members (50A & B). Hartdegen further teaches said two elastic bridge members are disposed on either side of a center line, and further wherein said two elastic bridge members are bowed outwardly relative to said center line when said two elastic bridge members are 15 in their unbiased condition (see Fig. 1, P:0044).
Regarding claims 21, 30, and 31, Hartdegen teaches said compression plate is formed out of a nitinol (P:0067).
Regarding claim 27, Hartdegen teaches at least one fastening screw in an opening comprising a threaded head (see Figs. 11A-C).


	Cerynik teaches the use of bone screws and inserts/bushings comprising continuous (slot less) circular/cylindrical cross-sections, external threads, and a constant inner diameter is old and well known in the art of bone plates. Specifically, Cerynik discloses the use of a plate 12 comprising a hole with internal threads that mate with an externally threaded insert (P:0045-0047 Figure 7) such that their central axis are substantially aligned in the same field of endeavor for the purpose of providing a compressible and adjustable connection between the fastener and plate.
	Mathieu teaches the use of plastic bushings is old and well known in the art of bone plates. Specifically, Mathieu discloses the use of a plate 1 comprising a hole 4 with an externally threaded plastic bushing 10 (P:0019 Figure 3) having a central hole for receiving a fastener at a variety of angles including about 15 degrees in the same field of endeavor for the purpose of providing a compressible and adjustable connection between the fastener and plate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the insert and corresponding hole threads of Cerynik with each opening of Hartdegen in order to provide an adjustable and securable connection between the fastener and plate.  
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insert to be formed from plastic and to provide corresponding internal threads that are angularly adjustable as taught by 
	Regarding the fastener, it is noted, that in their current form the claims never positively claim the fastener.  The claims define elements of a fastener, but only require elements of the apparatus to be used with the fastener.  Therefore, the requirements addressing the connection between the insert and fastener are theoretical and only require the capability to form such a connection.  In this case the bushing of Mathieu comprises plastic which is capable of having a large threaded fastener cut deeper threads within its internal opening.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. The applicant argues deficiencies with respect to the insert of Mathieu.  These arguments are not persuasive because the prior art rejection has been modified to include the insert structures of new reference Cerynik.  Therefore, all claim limitations are anticipated and the action has been made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774